UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 8)* RRsat Global Communications Network Ltd. (Name of Issuer) Ordinary Shares, Par Value NIS 0.01 Per Share (Title of Class of Securities) M8183P102 (CUSIP Number) December 31, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) £ Rule 13d-1(c) S Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. M8183P102 Page2of7 Pages 1 NAME OF REPORTING PERSONS. Kardan Communications Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. M8183P102 Page3of7 Pages 1 NAME OF REPORTING PERSONS. Kardan Israel Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. M8183P102 Page4of7 Pages 1 NAME OF REPORTING PERSONS. Kardan Yazamut (2011) Ltd. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). N/A 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Item 1(a) Name of Issuer RRsat Global Communications Network Ltd. (the “Issuer”). Item 1(b) Address of Issuer’s Principal Executive Offices RRsat Building, Hanegev Street, POB 1056, Airport City 7019900, Israel. Item 2(a)-(b) Name of Person Filing; Address of Principal Business Office or, if none, Residence (a) Kardan Communications Ltd. The principal business office is located at 154 Menachem Begin Street, Tel Aviv 64921, Israel. (b) Kardan Israel Ltd. The principal business office is located at 154 Menachem Begin Street, Tel Aviv 64921, Israel. (c) Kardan Yazamut (2011) Ltd.The principal business office is located at 154 Menachem Begin Street, Tel Aviv 64921, Israel. Item 2(c) Citizenship Incorporated by reference to Item 4 of the cover page pertaining to each reporting person. Item 2(d) Title of Class of Securities Ordinary Shares, par value NIS 0.01 per share, of the Issuer (“Ordinary Shares”). Item 2(e) CUSIP Number M8183P102 Item 3 If this Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: Not applicable. Item 4 Ownership Kardan Communications Ltd. (a) Amount beneficially owned: 1,631,616 Ordinary Shares.Kardan Communications Ltd. is the record owner of 1,631,616 Ordinary Shares. (b) Percentage of class: 9.4% (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 1,631,616 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:1,631,616 Page 5 of7 Pages Kardan Israel Ltd. (a) Amount beneficially owned:1,631,616 Ordinary Shares.Kardan Israel Ltd. beneficially owns all the shares of Kardan Communications Ltd.By reason of Kardan Israel Ltd.’s control over Kardan Communications Ltd., Kardan Israel may be deemed to beneficially own, and share the power to vote and dispose of, the Ordinary Shares beneficially owned by Kardan Communications Ltd. (b) Percentage of class: 9.4% (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 1,631,616 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:1,631,616 Kardan Yazamut (2011) Ltd. (a) Amount beneficially owned:1,631,616 Ordinary Shares.Kardan Yazamut (2011) Ltd. beneficially owns shares of Kardan Israel Ltd. representing approximately 73.67% of the voting power of Kardan Israel Ltd.By reason of Kardan Yazamut (2011) Ltd.’s control over Kardan Israel Ltd., Kardan Yazamut (2011) Ltd. may be deemed to beneficially own, and share the power to vote and dispose of, the Ordinary Shares beneficially owned by Kardan Communications Ltd. (b) Percentage of class: 9.4% c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 1,631,616 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:1,631,616 Item 5 Ownership of Five Percent or Less of a Class Not applicable. Item 6 Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not applicable. Item 8 Identification and Classification of Members of the Group Incorporated by reference to Items 2 and 4 of this Schedule 13G. Item 9 Notice of Dissolution of Group Not applicable. Item 10 Certification Not applicable. Page 6 of7 Pages Signatures After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 3, 2014 KARDAN COMMUNICATIONS LTD. By:/s/ Amit Ben-Yehuda ————— Amit Ben-Yehuda CEO By: /s/ Eytan Rechter ————— Eytan Rechter Chairman KARDAN ISRAEL LTD. By: /s/ Eytan Rechter
